SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1081
CA 13-00693
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


THE ONEIDA INDIAN NATION, A SOVEREIGN NATION,
PLAINTIFF-APPELLANT,

                     V                                             ORDER

HUNT CONSTRUCTION GROUP, INC.,
DEFENDANT-RESPONDENT.


MACKENZIE HUGHES LLP, SYRACUSE (W. BRADLEY HUNT OF COUNSEL), AND
WILLIAMS & CONNOLLY LLP, WASHINGTON, D.C. FOR PLAINTIFF-APPELLANT.

HANCOCK ESTABROOK LLP, SYRACUSE (JOHN G. POWERS OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered January 8, 2013. The order denied
the motion of plaintiff to dismiss the second through sixth
counterclaims of defendant.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on September 16 and 17, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   November 8, 2013                     Frances E. Cafarell
                                                Clerk of the Court